El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Juan Ledux presentó demanda de divorcio contra María Delgado. La corte dictó sentencia a favor de la demandada. Las supuestas causas de divorcio fueron expuestas en el párrafo cuatro de la demanda como sigue:
“Que desde hace algunos años, surgió una incompatibilidad de caracteres, entre marido y mujer, debido al genio raro y anómalo de ésta que se propuso no relacionarse con su marido para nada, sin dirigirle la palabra por ningún concepto, contestándole acremente a las pocas preguntas que él le hacía, sobre asuntos del matrimonio, por ese motivo él dejó de hablarle para evitar disensiones y frecuentes disgustos motivados sobre todo en la acerba censura con que ella criticaba todo lo que se relacionaba con su' marido y empleando fre-cuentemente palabras duras y groseras contra él en su misma pre-sencia. Que estos llegaron a tal extremo, que un día María le- tiró un plato de comida a su marido, dándole con él y derramándose en el suelo. Esto determinó la resolución del marido de irse del hogar *635conyugal a donde no ha vuelto a vivir, porque le era imposible entenderse con su mujer, la cual estaba cada vez mas irascible y exasperada.1 ’
.En la demanda también se alegaba qne ellos contrajeron matrimonio el día 23 de noviembre de 1918, pero no expresaba la fecha en que el esposo abandonó el bogar conyugal.
La prueba presentada por el esposo a lo sumo tendía a demostrar que los disgustos entre el marido y la mujer en que se suponía que ella usó lenguaje grosero al dirigirse a a él, tuvieron lugar antes del año 1924, cuando él abandonó el bogar marital. El supuesto incidente de arrojarle un plato de babicbuelas a su marido fué lo único que tuvo lugar poco antes de dicho abandono.
Además del marido hubo un testigo que declaró respecto a haberle tirado ella con un plato de habichuelas, pero eviden-temente la corte inferior no dió crédito a la declaración de este testigo. La corte dijo que este testigo no merecía mucho crédito.
Por otra parte, según indicó la corte, los testigos de la demandada declararon terminantemente que nunca ocurrió lo declarado por los testigos del demandante. Uno de los tes-tigos de la demandada fué la madre del mismo demandante, quien había vivido durante años con los jóvenes esposos. Ella le dió los más fervientes consejos a su nuera y negó especí-ficamente, no habiéndose hecho objeción alguna a su declara-ción, que ésta jamás hubiese arrojado con un plato de habi-chuelas a su esposo. Igualmente un hermano del demandante declaró que la conducta de la esposa siempre había sido ejemplar.
Aún si la corte inferior hubiese llegado a una conclusión distinta, estaríamos convencidos de que el demandante no probó su caso de divorcio. Con la resolución de la corte inferior y su relación de la prueba aducida sería imposible revocar este caso.
 El apelado también alega que según la constante *636jurisprudencia de esta corte, un solo acto de violencia no justifica la concesión del divorcio. Si bien es posible imagi-narse casos en que un solo acto de violencia podría dar lugar al divorcio, los autos que tenemos a la vista no demuestran que es éste tal caso.

Debe confirmarse la sentencia apelada.